Citation Nr: 1425954	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-27 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1946 to November 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  

The Veteran previously was denied service connection for degenerative spondylosis in an October 1977 rating decision.  The RO correctly adjudicated the Veteran's claim as a new claim, and not a claim to reopen pursuant to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative disc disease of the thoracolumbar spine manifested as a result of his active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative disc disease of the thoracolumbar spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis 

The results of the Veteran's February 2009 VA spine examination show a diagnosis of degenerative disc disease of the thoracolumbar spine.  This fulfills the current disability element of the Veteran's service connection claim.  The Veteran has consistently reported since his separation, that he was in a motor vehicle accident while in-service in 1947 which as a result caused back pain.  Service Treatment Records from March 1948 state that the Veteran was involved in a Jeep accident in Berlin and was thrown through the windshield, and was unconscious at the time of his admission.  The Veteran required surgery.  Based on the circumstances of the Veteran's service, his lay statements, and the medical evidence, the Board finds that the Veteran fulfills the in-service element.  

In the instant appeal, there is no conflicting evidence on the issue of nexus.  At the Veteran's February 2009 spine examination the examiner reviewed the Veteran's claims file, reviewed the Veteran's complaints, and conducted a physical examination of the Veteran.  The examiner stated that "it is my opinion that it is not unlikely that his current back pain is related to his posterior shoulder pain after his automobile accident while in the service."  The examiner further stated that "in rationale for my opinion [the] Veteran is an 84 year old male and the generalized nature of degenerative changes of the skeletal system is consistent with age".  The Board initially notes that the examiner did not use the 'at least as likely as not' standard when formulating the nexus opinion.  Furthermore, the examiner's opinion is inconsistent, as the examiner states that the Veteran's back disability is not unlikely related to the automobile accident, but then states that the Veteran's bask disability is degenerative in nature.  As the examination is inadequate, the Board assigns little probative weight to the VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Associated with the claims folder are private treatment records.  Private records from J.W.S. M.D. received in December 2008, show that in May 2001 that the Veteran's back pain was probably degenerative.  A submission from T.R.O D.O., received in February 2009, stated that the Veteran's back and arthritic pain, "could be compatible with injuries he suffered while performing military service".   Another private opinion from A.J.S. D.C. is of record.  The private medical provider stated that the Veteran reported pain since 1947.  In review of the Veteran over the course of two months from August to September 2009, and X-rays of the Veteran's spine the private provider stated that "in my opinion it is as least as likely as not that the [Veteran's] injury in the service (1947) was directly a cause of [his] degeneration of the discs."

In weighing the evidence, the Board finds that the Veteran's statements and the private medical opinion provided by A.J.S. D.C are more probative than the VA examiner's inconsistent opinion. The Veteran has consistently stated since his separation from service that he has had back pain.  Furthermore, the private opinion was based on a review of the Veteran's spine X-rays, and the Veteran's experiences during and after service.  The private opinion provides a well-reasoned nexus opinion and is therefore of considerable probative weight.

The Board notes the VA nexus opinion of record and finds the VA opinion of limited probative value.  While it states that the Veteran's condition may generally be due to age, it fails to use the correct evidentiary standard.  Additionally, the opinion finds that the motor vehicle accident may have played a role in the Veteran's back disability, but that degenerative changes due to age could have caused the Veteran's back disability.  As such the opinion which was deemed inadequate is given little weight, and the private opinion which uses the correct standard is deemed most probative.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Washington v. Nicholson, 19 Vet. App. 362, (2005).     


Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's degenerative disc disease was caused by service. 38 C.F.R. § 3.102  (2013).

 

ORDER

Entitlement to service connection for a back disability, to include degenerative disc disease of the thoracolumbar spine is granted.  



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


